                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA

              Plaintiff,

              v.                                Case No. 2:18-CR-130-LA-NJ-3

BRET NAGGS, et. al.,

              Defendants.



                                    SCHEDULING ORDER

        On agreement,

        IT IS ORDERED that:

        1.     Government disclosures of Rule 404(b) evidence were due by April 27,

2021.

        2.     Government expert disclosures were due by April 30, 2021. Defense

expert disclosures are due by May 14, 2021.

        3.     Pretrial motions, other than motions arising from the objections referenced

in Paragraphs 5 and 7 below, are due by May 21, 2021. Responses are due by June 4,

2021. Replies in support of pretrial motions are due by June 11, 2021.

        4.     Preliminary jury instructions and voir dire are due by June 4, 2021.

Responses to proposed jury instructions and voir dire are due by June 11, 2021.

        5.     Government witness list and exhibits are due by June 14, 2021. Defense

objections to (a) the authenticity of any exhibit or (b) hearsay for non-communication

business record exhibits are due by June 21, 2021.

        6.     Final pretrial will proceed June 30, 2021 at 1:30 p.m.




        Case 2:18-cr-00130-LA Filed 05/19/21 Page 1 of 2 Document 209
      7.     Defense witness lists and exhibits are due by July 5, 2021. Government

objections to (a) the authenticity of any exhibit or (b) hearsay for non-communication

business record exhibits are due by July 12, 2021.

      8.     Trial will begin July 12, 2021 at 8:30 a.m.

      Dated at Milwaukee, Wisconsin this 19th day of May, 2021.


                                         BY THE COURT


                                         s/Lynn Adelman
                                         LYNN ADELMAN
                                         District Judge




                                       2
     Case 2:18-cr-00130-LA Filed 05/19/21 Page 2 of 2 Document 209
